IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN THE MATTER OF PRIVATE SALE OF           : No. 383 WAL 2016
PROPERTY BY THE MILLCREEK                  :
TOWNSHIP SCHOOL DISTRICT                   :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Commonwealth Court


                                      ORDER



PER CURIAM

      AND NOW, this 7th day of March, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, rephrased for clarity, are:

   (1) Whether the Commonwealth Court had the authority under the Public School
       Code to order the public sale of Millcreek Township School District property
       pursuant to 24 P.S. § 7-707?

   (2) Whether the Commonwealth Court erred in reversing the decision of the Court of
       Common Pleas approving the private sale of Millcreek Township School District
       property under 24 P.S. § 7-707?